Case 2:19-cv-01272-ODW-JEM Document 80 Filed 04/29/20 Page 1 of 2 Page ID #:1158




    1     CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
    2     Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
    3     Dennis Price, Esq., SBN 279082
          Isabel Rose Masanque, Esq., SBN 292673
    4     8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
    5     (858) 375-7385; (888) 422-5191 fax
          IsabelM@potterhandy.com
    6     Attorneys for Plaintiff
    7
    8
    9                         UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   10
   11     Chris Langer,                          Case: 2:19-CV-01272-ODW-JEM
   12
                       Plaintiff,                PLAINTIFF’S RESPONSE TO
   13
                                                 DEFENDANTS’ OBJECTIONS
   14         v.                                 TO EVIDENCE IN SUPPORT
                                                 OF PLAINTIFF’S REPLY
   15     Banneret, LLC, a California            BRIEF [Dkt. No. 78]
   16     Limited Liability Company;
          H & I Foods Inc., a California
   17
          Corporation;
   18     The Small Café, LLC, a California
   19     Limited Liability Company; and          Hon. Otis D. Wright II
          Does 1-10,
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                             2

        Plaintiff’s Response to Objections          Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 80 Filed 04/29/20 Page 2 of 2 Page ID #:1159




    1       PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTIONS
    2          Evidence submitted in direct response to evidence raised in opposition
    3   “is not ‘new.’” See In re ConAgra Foods, Inc., 302 FRD 537, 559, fn. 87 (C.D.
    4   Cal. 2014); see also Edwards v. Toys ‘R’ US, 527 F.Supp.2d 1197, 1205 n. 31
    5   (C.D. Cal. 2007)(“Evidence is not ‘new,’ however, if it is submitted in direct
    6   response to proof adduced in opposition to a motion”). Moreover, a moving
    7   party may address new matters raised in an opposition brief if the issues were
    8   reasonably unforeseen at the time of the filing of the opening brief.1
    9          Here, Plaintiff’s theory of liability did not rely on the parking lot at the
   10   rear of the building, therefore it was not addressed in his moving papers. The
   11
        rear parking lot was first raised in Defendants’ (untimely filed) opposition to
   12
        Plaintiff’s motion for summary judgment. The additional evidence regarding
   13
        the rear parking lot was raised directly in response to Defendants’ opposition
   14
        and therefore does not constitute “new” evidence under Rule 56.
   15
   16
   17
        Dated: April 29, 2020                CENTER FOR DISABILITY ACCESS
   18
   19
                                               By: /s/ Isabel Rose Masanque
   20                                              Isabel Rose Masanque
   21                                             Attorneys for Plaintiff
   22
   23
   24
   25
   26
   27
        1
   28    Phillips & Stevenson, Rutter Group Practice Guide: Federal Civil Procedure Before Trial,
        Calif & 9th Cir. Editions (The Rutter Group, current through April 2020 update) ¶ 12:107.



                                                   2

        Plaintiff’s Response to Objections                    Case: 2:19-CV-01272-ODW-JEM
